Case 2:85-cv-04544-DMG-AGR Document 1042 Filed 11/25/20 Page 1 of 2 Page ID
                                #:42255


  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                   WESTERN DIVISION
 11

 12   JENNY LISETTE FLORES, et al.,          No. CV 85-4544-DMG-AGRx
 13
            Plaintiffs,                      ORDER GRANTING APPLICATION FOR
 14                                          LEAVE TO FILE UNDER SEAL PORTIONS OF
      v.                                     EXHIBITS B, C, D, I, AND J SUBMITTED IN
 15
                                             SUPPORT OF PLAINTIFFS’ RESPONSE TO
      WILLIAM BARR, Attorney General of
 16                                          THE NOVEMBER 16, 2020 JUVENILE
      the United States, et al.,
                                             COORDINATORS’ INTERIM REPORTS [137]
 17

 18         Defendants.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:85-cv-04544-DMG-AGR Document 1042 Filed 11/25/20 Page 2 of 2 Page ID
                                #:42256


  1

  2            Plaintiffs seek to file under seal portions of Exhibits B, C, D, I, and J submitted
  3   in support of Plaintiffs’ Response to the November 16, 2020 Juvenile Coordinators’
  4   Interim Reports. [Doc. # 137.]
  5            Specifically, Plaintiffs seek leave from the Court to file under seal the
  6   following portions of Exhibits B, C, D, I, and J:
  7
       Exhibit                          Information Plaintiffs Seek to Seal
  8      B                  Detained child’s name, ID number, and date of apprehension
         C                        Detained child’s name and date of apprehension
  9
         D                  Detained child’s name, ID number, and date of apprehension
 10                    Detained child’s name, date of birth, country of origin; details of child’s
           I
                                              journey to United States
 11
           J              Detained child’s name, date of birth, location of prior placement
 12

 13            Having considered the papers submitted by Plaintiffs and having reviewed the
 14   material that they seek to seal, the Court finds that Plaintiffs’ request is narrowly
 15   tailored to seal only that material for which compelling reasons have been established
 16   and GRANTS their request. The Court ORDERS Plaintiffs to e-file the unredacted
 17   versions of the documents in question [Doc. # 1038-1, # 1038-2, # 1038-3, # 1038-4,
 18   # 1038-5] under seal, consistent with this Order and Local Rule 79-5.2.2, within
 19   three (3) court days of this Order.
 20

 21   IT IS SO ORDERED.
 22
      DATED: November 25, 2020                          ________________________________
 23
                                                        DOLLY M. GEE
 24                                                     UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28

                                                    1
